— Order, Supreme Court, New York County (Arlene R. Silverman, J), entered on or about December 23, 2002, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant received ample notice of the basis for his level three classification along with a full opportunity to be heard, and he was not deprived of his right to due process (see Doe v Pataki, 3 F Supp 2d 456, 471-472 [SD NY 1998]). Concur— Buckley, P.J., Mazzarelli, Friedman, Marlow and Sullivan, JJ.